Case: 6:20-cv-00137-JMH Doc #: 16 Filed: 08/17/21 Page: 1 of 16 - Page ID#: 1251



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                      SOUTHERN DIVISION at LONDON


BARBARA E. SHEPHERD,                    )
                                        )
      Plaintiff,                        )                Case No.
                                        )             6:20-CV-137-JMH
v.                                      )
                                        )           MEMORANDUM OPINION
                                        )                and ORDER
KILOLO KIJAKAZI,                        )
ACTING COMMISSIONER OF SOCIAL           )
SECURITY,                               )
                                        )
      Defendant.                        )


                               ** ** ** ** **

      In May 2017, Plaintiff Barbara E. Shepherd filed her current

application1 for disability insurance benefits (DIB), alleging

disability beginning December 12, 2013, due to high blood pressure

and cholesterol, hypothyroidism, back problems, depression, carpal

tunnel syndrome, and insomnia. (Tr. 336-42, 360). After initial

and   reconsideration      denials     (Tr.   201-47,     251-57),     and   an

administrative hearing (Tr. 120-44), the ALJ denied Plaintiff’s

claim on May 13, 2019 (Tr. 91- 110). The Appeals Council then

declined Plaintiff’s request for review (Tr. 1-7), making the ALJ’s

May 2019 decision the final agency decision for purposes of

judicial review. 20 C.F.R. § 404.981, 422.210(a). This appeal




1
 Plaintiff filed a previous application for DIB that was denied by an ALJ on
November 2, 2016. (Tr. 179-96).

                               Page 1 of 16
Case: 6:20-cv-00137-JMH Doc #: 16 Filed: 08/17/21 Page: 2 of 16 - Page ID#: 1252



    followed. This Court has jurisdiction pursuant to 42 U.S.C. §

405(g). Fully briefed (DE 13 & 15), the matter is ripe for review.

                                    FACTS

      Plaintiff was 50 years-old on the date of the ALJ’s decision,

with a high school education and training as a certified nursing

aid, as well as in phlebotomy (Tr. 336, 361). Her past relevant

work includes certified nursing assistant and warehouse worker

(Tr. 361).

      Plaintiff’s alleged disability stems from a low back injury2

she sustained at work in December 2013. (Tr. 490). She saw a

worker’s compensation doctor for treatment of her injury, who

permanently restricted her to lifting no more than 20 pounds. (Tr.

188). In July 2014, Plaintiff was released to go back to work.

(Tr. 458). She subsequently continued to have pain and x-rays

performed in December 2014, showed spondylosis at multiple levels

in her mid-to-low back and neck. (Tr. 556-57).

      In March 2015, Plaintiff started seeing John W. Gilbert for

treatment neck pain and headaches. (Tr. 871). At that first visit,

Dr. Gilbert noted that x-rays showed degenerative disc disease,

spondylosis, and probable relative foraminal encroachment in two


2Plaintiff’s motion addresses her physical problems, so this recitation of the
facts will focus on those impairments. Although Plaintiff refers to her
“psychological problems which resulted in him [sic] being admitted to the
psychiatric ward as well as his [sic] weekly and ongoing medical treatment for
these problems” there is no evidence of any psychiatric hospitalization in the
record (DE 13 at 14). Moreover, Plaintiff does not make any actual argument
regarding her mental impairments.

                               Page 2 of 16
Case: 6:20-cv-00137-JMH Doc #: 16 Filed: 08/17/21 Page: 3 of 16 - Page ID#: 1253



levels of Plaintiff’s neck. (Tr. 871). Examination showed spasm,

tenderness, and decreased range of motion in her neck, mid-back,

and low back. (Tr. 871). Dr. Gilbert recommended physical and

chiropractic therapy and continued use of pain medication and

muscle relaxants. (Tr. 871). Through December 2017, Dr. Gilbert

continued to see Plaintiff for her pain complaints, and his

treatment    modalities    included      medications,    injections,      and   a

referral to a pain management practice. (Tr. 872-84).

     Between November 2015 and January 2019, Plaintiff received

services from Kentucky Pain Management Services. (Tr. 676-773,

1062-088). She consistently reported that her pain management

improved her ability to walk, sleep, stand, wash dishes, do light

housekeeping, and shop for groceries. (Tr. 682, 687, 740, 757,

759, 761, 763, 765, 769, 771, 1079, 1083).

     In addition to seeing practitioners for her neck and back

complaints, Plaintiff’s primary care providers, Amy Fowler, M.D.

and Leslie Deaton, APRN, treated her for various other impairments,

including high blood pressure, high cholesterol, hypothyroidism,

insomnia,    and   vitamin    D   deficiency     (Tr.    601-48,   978-1012).

Plaintiff also underwent other treatment, including surgery for

carpal    tunnel     syndrome     (Tr.    590-611,      850-66)    and    heart

palpitations (Tr. 542-50, 649-66, 965-70).

     In December 2017, state agency medical consultant Robert K.

Brown, M.D., reviewed Plaintiff’s records and assessed              her

                                Page 3 of 16
Case: 6:20-cv-00137-JMH Doc #: 16 Filed: 08/17/21 Page: 4 of 16 - Page ID#: 1254



functional abilities. Dr. Brown opined that Plaintiff could lift

and carry 10 pounds frequently and 20 pounds occasionally; stand

and/or walk for about six hours in an eight-hour workday; sit about

six hours in an eight-hour workday; occasionally stoop, kneel,

crouch, crawl, and climb ladders and stairs; and never climb

ladders, ropes, or scaffolds. (Tr. 235-36). Dr. Brown also noted

that Plaintiff should avoid concentrated exposure to vibration and

hazards, such as unprotected heights and machine operations. (Tr.

236).

     In January 2019, Dr. Gilbert completed a form in which he

opined that Plaintiff could occasionally lift and carry 10 pounds

and frequently lift and carry less than 10 pounds; stand and walk

less than two hours in an eight-hour workday; and sit less than

two hours in an eight-hour workday. (Tr. 1089). Dr. Gilbert stated

that: (1) Plaintiff could sit and stand only 10 minutes at a time

before needing to change positions; (2) needed to walk around every

10 minutes for 10 minutes; (3) needed to shift between sitting and

standing at will; and (4) needed to lie down throughout the day.

(Tr. 1089-90). He also opined that Plaintiff could never twist,

stoop, crouch, or climb stairs and ladders; and further, that she

had limitations on her ability to reach, handle, finger, feel,

push, and pull. (Tr. 1090).




                               Page 4 of 16
Case: 6:20-cv-00137-JMH Doc #: 16 Filed: 08/17/21 Page: 5 of 16 - Page ID#: 1255



     Later that month, Dr. Fowler completed a form in which she

reached, essentially, the same conclusions as Dr. Gilbert, on

Plaintiff’s limitations. (Tr. 1092-96).

     At the February 6, 2019, hearing, Plaintiff testified that

she had back and neck pain, along with bad headaches. (Tr. 127-

28). She said she had constant low back pain that sometimes

radiated into her legs. (Tr. 131). Plaintiff reported that she

could sit, stand, and walk only 15 to 20 minutes at a time and

lift only 7 to 10 pounds (Tr. 131). She stated that the carpal

tunnel surgery had helped the numbness and tingling in her upper

extremities, but that she still had pain from her wrist to her

elbow. (Tr. 128). She also had pain radiating from her neck into

her shoulders and arms (Tr. 134). Plaintiff described difficulty

using her hands for gripping, fingering, and dealing with fine

objects. (Tr. 136-37). She also said that she                  had developed

osteoporosis and had to take medication for it once a month. (Tr.

130).

                               ALJ’S DECISION

     In his May 2019 decision, ALJ Adelaide Edelson found that

Plaintiff had severe impairments consisting of degenerative disc

disease, mood disorder, obesity, hypertension, and history of

carpal   tunnel    release.    (Tr.   97).    The   ALJ   found   Plaintiff’s

impairments did not meet or equal any listing (Tr. 97-98), and

that Plaintiff retained the residual functional capacity (RFC) to

                               Page 5 of 16
Case: 6:20-cv-00137-JMH Doc #: 16 Filed: 08/17/21 Page: 6 of 16 - Page ID#: 1256



perform light work as defined by the regulations within the

following parameters:

         •   No climbing ladders, ropes, or scaffolds;

         •   No    more    than      occasional     stooping,    kneeling,

             crouching, crawling, or climbing ramps and stairs;

         •   No more than frequent handling and fingering with

             her right upper extremity;

         •   Avoiding     concentrated      exposure   to   vibration   and

             workplace hazards such as dangerous moving machinery

             and unprotected heights;

         •   Understanding, remembering, and carrying out simple

             instructions and tasks; and

         •   No more than occasional contact with the public and

             adapting to workplace changes; and

         •   Tolerating frequent interaction with co-workers,

             supervisors, and the public.

(Tr. 98-99). The ALJ found that Plaintiff was unable to perform

her past relevant work (Tr. 104), but based on vocational expert

testimony, she could perform the representative unskilled light

jobs of laundry worker, parking lot attendant, and mail sorter

(Tr.   105).      Therefore,   the    ALJ   found   that    Plaintiff   was   not

disabled.




                                  Page 6 of 16
Case: 6:20-cv-00137-JMH Doc #: 16 Filed: 08/17/21 Page: 7 of 16 - Page ID#: 1257



                               STANDARD OF REVIEW

       As the Supreme Court recently reiterated, “[o]n judicial

review, an ALJ’s factual findings . . . ‘shall be conclusive’ if

supported by ‘substantial evidence.’” Biestek v. Berryhill, 139

S.Ct. 1148, 1153 (2019) (quoting 42 U.S.C. § 405(g)). The threshold

for    evidentiary      sufficiency     under     the   substantial       evidence

standard is “not high.” Id. at 1154. It is met “if a reasonable

mind might accept the relevant evidence as adequate to support a

conclusion.” Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595

(6th Cir. 2005) (citation and internal quotations omitted). A

reviewing court is not empowered to conduct a de novo review,

resolve    conflicts      in    evidence,    or   to    decide      questions     of

credibility. See Ulman v. Comm’r of Soc. Sec., 693 F.3d 709,713

(6th Cir. 2012). Rather, if the Court finds substantial evidence

to    support    the   Commissioner’s      judgment,    it   must    affirm     that

decision even if it would have decided the matter differently, and

even if substantial evidence also supports the opposite

conclusion. Id. at 714.

                                      ANALYSIS

       Plaintiff claims that “the ALJ failed to properly review . ..

the medical evidence in this claim, especially considering the

reports of [Dr. Gilbert and Dr. Fowler]” (DE 13 at 9). But other

than    this    conclusory     statement    and   a   discussion     of   weighing

opinions, as well as “the treating physician rule,” Plaintiff has

                                 Page 7 of 16
Case: 6:20-cv-00137-JMH Doc #: 16 Filed: 08/17/21 Page: 8 of 16 - Page ID#: 1258



made no attempt to explain how the ALJ erred. In any event, the

regulations and rulings discussed in Plaintiff’s motion, regarding

how an ALJ must address opinion evidence, are no longer applicable.

      The agency recently implemented new rules for evaluating

opinion evidence that apply to all claims filed after March 27,

2017, including Plaintiff’s May 24, 2017 claim at issue here. See

20 C.F.R. § 404.1520c; 82 Fed. Reg. 5844 (Jan. 18, 2017). The new

regulations alter how the agency considers medical opinions for

claims filed on or after March 27, 2017. See 20 C.F.R. § 404.1520c.

Under the new regulations, the ALJ focuses on the persuasiveness

of the medical opinions, rather than “weigh” the opinion, using

the following five factors: 1) supportability; 2) consistency; 3)

relationship with the claimant; 4) specialization; and 5) other

factors. 20 C.F.R. § 404.1520c(a)(c). The ALJ explains how he

considered the factors of supportability and consistency, which

are   the    two    most    important     factors     in    determining        the

persuasiveness     of   a   medical    source’s     opinion.     20   C.F.R.    §

404.1520c(b)(2).      The   ALJ    must   explain   in     his   decision      how

persuasive he finds the medical opinion(s) based on these two

factors. Id. The ALJ may, but is not required to explain how he

considered the other remaining factors, unless the ALJ finds that

two or more medical opinions about the same issue are both equally

well-supported and consistent with the record, but not identical.

20 C.F.R. § 404.1520c(b)(3).

                                  Page 8 of 16
Case: 6:20-cv-00137-JMH Doc #: 16 Filed: 08/17/21 Page: 9 of 16 - Page ID#: 1259



     Here, the ALJ considered both Dr. Gilbert’s and Dr. Fowler’s

January 2019 opinions assessing limitations that would not allow

for even sedentary work (Tr. 1092-1100), and concluded that they

were not persuasive or consistent with the record (Tr. 102-03).

Indeed, as the ALJ pointed out, the objective findings did not

square with such extreme limitations. For instance, the only

positive findings Dr. Gilbert recorded were spasm, tenderness, and

decreased range of neck motion, but there were no findings of

abnormal gait, strength, reflexes, or sensation (Tr. 872, 874,

876, 878, 879, 881). Such benign findings simply do not correspond

with the extreme limitations assessed by Dr. Gilbert. See 20 C.F.R.

§ 404.1527(c)(3) (“The more a medical source presents relevant

evidence to support an opinion, particularly medical signs and

laboratory findings, the more weight we will give that opinion.”);

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 287 (6th

Cir. 1994) (Treating physician opinions “are only accorded great

weight when they are supported by sufficient clinical findings and

are consistent with the evidence.”).

     The   ALJ   also   considered     Dr.   Gilbert’s    relationship     with

Plaintiff, because he had not seen Plaintiff since December 2017,

when he gave his opinion over a year later (Tr. 102). See 20 C.F.R.

§ 404.1520c(c)(3)(i)-(v) (in assessing the relationship with the

claimant, consideration should be given to the length of the

treatment relationship, frequency of examinations, purpose of the

                               Page 9 of 16
Case: 6:20-cv-00137-JMH Doc #: 16 Filed: 08/17/21 Page: 10 of 16 - Page ID#: 1260



treatment relationship, extent of the treatment relationship, and

examining relationship. Dr. Fowler’s opinion was also inconsistent

with the objective findings she recorded. Dr. Fowler consistently

found Plaintiff had no abnormalities whatsoever, in all of her

examinations. (Tr. 979, 983, 986, 989, 994).

       These findings were also inconsistent with the findings of

other    providers.        For   instance,    Ms.    Deaton     consistently     found

Plaintiff had full range of motion, intact sensation and reflexes,

normal muscle strength, and normal gait (Tr. 601, 607, 609,                       612,

619, 625, 630, 635, 637). See Buxton v. Halter, 246 F.3d 762, 773

(6th    Cir.    2001)      (recognizing     that    the   ALJ   “is    not    bound   by

conclusory statements of doctors, particularly where they are

unsupported by detailed objective criteria and documentation”).

       True,        Plaintiff    suggests    that    inasmuch     as    the    opinion

evidence is open to another interpretation more favorable to her

claim, the Court should decline to reweigh the evidence in this

fashion.       If    the   Commissioner’s     decision      denying     benefits      is

supported by substantial evidence, as it is here, the Court must

affirm that decision. See Longworth, 402 F.3d at 595. Even if

substantial evidence exists to support Plaintiff’s claim, the

Court must still affirm the Commissioner’s decision because it is

supported by substantial evidence. See Buxton, 246 F.3d at 772;

see also Smith v. Chater, 99 F.3d 780, 782 (6th Cir. 1996) (even

if the Court would have decided the matter differently than the

                                    Page 10 of 16
Case: 6:20-cv-00137-JMH Doc #: 16 Filed: 08/17/21 Page: 11 of 16 - Page ID#: 1261



ALJ, if substantial evidence supports the ALJ’s decision, it must

be affirmed).

      Plaintiff also contends that the ALJ failed to consider her

subjective complaints, and cites to the application of the so-

called “two-step process” under Social Security Ruling 96-7p (DE

13 at 13-14). But Plaintiff’s bare-bones argument consisting of a

one sentence declaration that the ALJ did not properly evaluate

her complaints of pain fails to explain just how the ALJ erred.

Thus, Plaintiff has once again waived this particular challenge to

the ALJ’s decision. See, e.g., Hollon, 447 F.3d at 491 (“[W]e limit

our consideration to the particular points that Hollon appears to

raise in her brief on appeal.”).

      Contrary     to    Plaintiff,       the   ALJ    expressly      considered

Plaintiff’s      subjective      complaints,      summarizing       Plaintiff’s

testimony and concluding that her statements about her symptoms

was were “not well supported by medical evidence of record.” (Tr.

100).   For   example,     the   ALJ   noted    (Tr.   101)    that    Plaintiff

consistently     reported    that   her    treatment    at    the   pain   clinic

resulted in improvement in her ability to walk, sleep, stand, do

light housekeeping, take out trash, and shop for groceries. (See

Tr. 682, 687, 740, 757, 759, 761, 763, 765, 769, 771, 1079, 1083).

See 20 C.F.R. § 404.1529(c)(3)(iv) (stating an ALJ must consider

the effectiveness of treatment); Torres v. Comm’r of Soc. Sec.,

490 F.App’x 748, 754 (6th Cir. 2012)(unpublished) (the fact                 that

                                 Page 11 of 16
Case: 6:20-cv-00137-JMH Doc #: 16 Filed: 08/17/21 Page: 12 of 16 - Page ID#: 1262



Plaintiff’s      symptoms        “often   improved    with     medication      and

treatment” undercuts the claimed severity of his impairments).

       The ALJ also discussed the paucity of objective findings to

support such extreme limitations (Tr. 101). Indeed, as noted above,

examinations by Dr. Gilbert consistently showed spasm, tenderness,

and decreased range of neck motion, but no findings of abnormal

gait, strength, reflexes, or sensation (Tr. 872, 874, 876, 878,

879,    881).    Dr.    Fowler    consistently     found     Plaintiff   had    no

abnormalities, at all, in her examinations. (Tr. 979, 983, 986,

989, 994). And Ms. Deaton consistently found Plaintiff had full

range of motion, intact sensation and reflexes, normal muscle

strength, and normal gait (Tr. 601, 607, 609, 612, 619, 625, 630,

635, 637). See 20 C.F.R. § 404.1529(c)(4) (“we will evaluate your

statements in relation to the objective medical evidence”); Cruse

v. Comm’r of Soc. Sec., 502 F.3d 532, 543 (6th Cir. 2007) (“[T]he

record is replete with medical evidence that Cruse’s symptoms were

not as severe as she suggested.”).

       Because    the    ALJ’s     analysis   of     Plaintiff’s     subjective

complaints is supported Because the ALJ’s analysis of Plaintiff’s

subjective complaints is supported by substantial evidence, the

ALJ’s decision should be affirmed. Bowman v. Chater, No. 96-3990,

1997 WL 764419, at *5 (6th Cir. Nov. 26, 1997) (unpublished). Even

if substantial evidence exists to support Plaintiff’s claim, the



                                   Page 12 of 16
Case: 6:20-cv-00137-JMH Doc #: 16 Filed: 08/17/21 Page: 13 of 16 - Page ID#: 1263



Court   should    still     affirm   the    ALJ’s   decision    because    it   is

supported by substantial evidence. Buxton, 246 F.3d at 772.

      Plaintiff further claims that the ALJ erred in not adopting

the same RFC finding assessed by the previous ALJ in the November

2016 unfavorable decision; however, she also seems to argue that

the   ALJ   should   have    found   a     different   RFC   based   on   changed

conditions. (DE 13 at 20).

      Plaintiff’s argument is premised on Sixth Circuit case law

that provides that res judicata bound a later ALJ to the findings

of a prior ALJ unless new and material evidence warranted changed

findings. See Drummond v. Comm’r of Soc. Sec., 126 F.3d 837 (6th

Cir. 1997). However, the Sixth Circuit recently clarified its

holding from Drummond. See Earley v. Comm’r of Soc. Sec., 893 F.3d

929 (6th Cir. 2018). The Earley Court held that the key principles

in Drummond “do not prevent the agency from giving a fresh look to

a new application containing new evidence or satisfying a new

regulatory threshold that covers a new period of alleged disability

while being mindful of past rulings and the record in prior

proceedings.” Id. at 931. As such, “it is fair for an [ALJ] to

take the view that, absent new and additional evidence, the first

[ALJ’s]     findings      are   a    legitimate,       albeit    not      binding,

consideration in reviewing a second application.” Id. at 933. “A

later [ALJ] may consider what an earlier judge did if for no other

reason than to strive for consistent decision making.” Id. at 934.

                                Page 13 of 16
Case: 6:20-cv-00137-JMH Doc #: 16 Filed: 08/17/21 Page: 14 of 16 - Page ID#: 1264



       The ALJ in this case observed the holding from Drummond, and

concluded that the new evidence submitted in connection with the

May 2017 application provided a basis for a different finding of

Plaintiff’s functional limitations from the earlier unfavorable

decision (Tr. 99). The ALJ expressly found an additional severe

impairment since his previous decision — a history of carpal tunnel

release — and thus reasonably limited Plaintiff to no more than

frequent use of the right upper extremity for handling or fingering

to account for that impairment. (Tr. 99).

       With respect to Plaintiff’s claim that the RFC in the current

decision differs from the earlier RFC finding, although the wording

of the two RFCs is different, they impose essentially the same

limits    on   Plaintiff,    except       for   the       additional    manipulative

restrictions. Both limit Plaintiff to simple unskilled light work

with     additional    postural,      environmental,          interpersonal,         and

adaptive imitations (Tr. 98-99, 184). Thus, the ALJ’s decision

here does not run afoul of Earley, which held that Drummond did

not    prevent   the    agency    from    giving      a    fresh   look    to    a   new

application containing new evidence that covered a new period of

alleged disability (while being mindful of past rulings and the

record in prior proceedings).

       Lastly,   Plaintiff       generally      argues      that   “there       is   not

substantial evidence to support the denial of her application for

social    security     benefits”    and    that    “the      combined     effects    of

                                  Page 14 of 16
Case: 6:20-cv-00137-JMH Doc #: 16 Filed: 08/17/21 Page: 15 of 16 - Page ID#: 1265



Plaintiff’s physical and mental impairments, reflect he [sic]

could not perform a wide range of even sedentary work on a regular

and sustained basis” (DE 13 at 23). In making this argument,

Plaintiff fails identify any aspects of the decision that lacked

support in the evidence. Issues adverted to in a perfunctory

manner, unaccompanied by some effort at developed argumentation,

are deemed waived, and it is not sufficient for a party to mention

a possible argument in the most skeletal way, leaving the court to

“put flesh on its bones.” See McPherson v. Kelsey, 125 F.3d 989,

995-96 (6th Cir. 1997). Moreover, it is not the duty of the

Commissioner or the Court to argue Plaintiff’s case or otherwise

act as his counsel. See Hollon ex rel. Hollon v. Comm’r of Soc.

Sec., 447 F.3d 477, 490–91 (6th Cir.2006).

      In any event, a review of the evidence of record in this case

demonstrates that the ALJ’s decision is supported by substantial

evidence. The ALJ expressly stated that he carefully considered

the entire medical record, including all medical findings and

observations, in reaching his decision (Tr. 97). The ALJ discussed

the treatment notes and the conclusions Drs. Gilbert and Fowler,

and   Plaintiff’s    objective     complaints.    He   weighed    the   medical

opinions,    assessed    Plaintiff’s     credibility,     found    a    residual

functional capacity that included all of Plaintiff’s credible

limitations, and used vocational expert testimony to find there

was other work Plaintiff could perform (Tr. 98-105). Plaintiff has

                                Page 15 of 16
Case: 6:20-cv-00137-JMH Doc #: 16 Filed: 08/17/21 Page: 16 of 16 - Page ID#: 1266



not identified any opinions or other evidence that was improperly

considered by the ALJ. Thus, substantial evidence supports the

ALJ’s determination. See Buxton, 246 F.3d at 772 (“[F]indings of

the Commissioner are not subject to reversal merely because there

exists in the record substantial evidence which arguably supports

a different conclusion.”).

                                  CONCLUSION

      For the foregoing reasons,

      IT IS ORDERED herein as follows:

      (1)   That the Commissioner’s final decision be, and the same

            hereby is, AFFIRMED.

      (2)   That the Commissioner’s motion for summary            judgment(DE

            15) be, and the same hereby is, GRANTED.

      (3)   That Plaintiff’s motion for summary judgment (DE 13) be,

            and the same hereby is, DENIED.

      (4)   A separate judgment in conformity herewith SHALL this

            date be entered.

      This the 17th day of August, 2021.




                                Page 16 of 16
